
	

114 HR 3412 IH: United States Postal Service Shipping Equity Act
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3412
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Ms. Speier (for herself, Mr. Beyer, Mr. Blumenauer, Ms. Bonamici, Mr. Cartwright, Ms. Clarke of New York, Mr. Costa, Mr. DeFazio, Ms. Frankel of Florida, Mr. Garamendi, Mr. Grayson, Mr. Grijalva, Mr. Hinojosa, Mr. Huffman, Mr. Johnson of Ohio, Mr. Jones, Mrs. Kirkpatrick, Mr. LaMalfa, Mrs. Lawrence, Mrs. Lowey, Mr. McKinley, Mr. Polis, Mr. Rangel, Ms. Slaughter, and Mr. Veasey) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title 18, United States Code, and title 39, United States Code, to provide the United
			 States Postal Service the authority to mail alcoholic beverages, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the United States Postal Service Shipping Equity Act. 2.Shipping of alcoholic beverages (a)Mailability (1)Nonmailable articlesSection 1716(f) of title 18, United States Code, is amended by striking mails and inserting mails, except to the extent that the mailing is allowable under section 3001(p) of title 39.
 (2)Alcoholic beveragesSection 1154(a) of title 18, United States Code, is amended, by inserting or, with respect to the mailing of alcoholic beverages to the extent allowed under section 3001(p) of title 39 after mechanical purposes.
 (b)RegulationsSection 3001 of title 39, United States Code, is amended by adding at the end the following:  (p) (1)Alcoholic beverages shall be considered mailable if mailed—
 (A)by a covered entity in accordance with applicable regulations under paragraph (2); and (B)in accordance with the delivery requirements otherwise applicable to a privately carried shipment of an alcoholic beverage in the State, territory, or district of the United States where the addressee or duly authorized agent takes delivery.
 (2)The Postal Service shall prescribe such regulations as may be necessary to carry out this subsection, including regulations providing that—
 (A)the mailing shall be by a means established by the Postal Service to ensure direct delivery to the addressee or a duly authorized agent at a postal facility;
 (B)the addressee (and any duly authorized agent) shall be an individual at least 21 years of age, and shall present a valid, government-issued photo identification at the time of delivery;
 (C)the alcoholic beverage may not be for resale or other commercial purpose; and (D)the covered entity involved shall—
 (i)certify in writing to the satisfaction of the Postal Service, through a registration process administered by the Postal Service, that the mailing is not in violation of any provision of this subsection or regulation prescribed under this subsection; and
 (ii)provide any other information or affirmation that the Postal Service may require, including with respect to the prepayment of State alcohol beverage taxes.
 (3)For purposes of this subsection— (A)the term alcoholic beverage has the meaning given such term in section 203 of the Federal Alcohol Administration Act (27 U.S.C. 214); and
 (B)the term covered entity means an entity (including a winery, brewery, or beverage distilled spirits plant, or other wholesaler, distributer, or retailer of alcoholic beverages) that has registered with, obtained a permit from, or obtained approval of a notice or an application from, the Secretary of the Treasury pursuant to—
 (i)the Federal Alcohol Administration Act (27 U.S.C. 201 et seq.); or (ii)Chapter 51 of the Internal Revenue Code of 1986 (26 U.S.C. 5001 et seq.).
								.
 (c)Effective dateThe amendments made by this section shall take effect on the earlier of— (1)the date on which the Postal Service issues regulations under section 3001(p) of title 39, United States Code, as amended by this section; or
 (2)120 days after the date of enactment of this Act.  